Citation Nr: 1100025	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-21 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include asthma and asthmatic bronchitis, secondary to right 
maxillary sinusitis.

2.  Entitlement to service connection for diabetes mellitus, 
secondary to right maxillary sinusitis.

3.  Entitlement to an extraschedular rating for status post 
septoplasty and Caldwell-Luc procedures with right maxillary 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 
1985. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional Office 
(RO).

The RO adjudicated the issues of entitlement to service 
connection for asthma and asthmatic bronchitis as two separate 
disorders.  Given that both disorders are lung disorders, the 
Board will adjudicate the claims regarding these disorders as a 
single issue involving a lung disorder.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).   Therefore, the issues are as stated on 
the title page.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for allergic rhinitis has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for diabetes 
mellitus, and entitlement to an extraschedular rating for 
sinusitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that a lung disorder, 
diagnosed as asthma and asthmatic bronchitis, is aggravated by 
status post septoplasty and Caldwell-Luc procedures with right 
maxillary sinusitis.


CONCLUSION OF LAW

A lung disorder, diagnosed as asthma and asthmatic bronchitis, is 
aggravated by status post septoplasty and Caldwell-Luc procedures 
with right maxillary sinusitis.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.
 
In January 2006, a VA examiner stated that it is at least as 
likely as not that the asthmatic bronchitis is exacerbated by 
acute sinusitis.  Further, in a March 2006 statement, Dr. Green 
opined that chronic, recurrent sinusitis was worsening the 
appellant's asthma.  Thus, there is competent medical evidence 
showing that the lung disorder is aggravated by sinusitis.  As 
there is no competent evidence to the contrary indicating that 
the lung disorder is not aggravated by sinusitis, service 
connection is in order under this limited theory of entitlement.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.310(b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).
 
To this extent, the benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for a lung disorder, manifested 
by asthma and asthmatic bronchitis, secondary to right maxillary 
sinusitis, is granted.



REMAND

In a December 2005 statement, the claimant alleges that a doctor 
told him that his diabetes mellitus is secondary to decreased 
physical activity caused by general fatigue and breathing 
problems caused by the sinusitis and the now-service-connected 
lung disorder.  In a May 2009 statement, the appellant asserted 
that Dr. Pamela Becker told him that his diabetes mellitus could 
have been caused by extensive use of antibiotics to treat his 
sinusitis.  

The current medical evidence of record does not show that the 
Veteran's diabetes mellitus is related to sinusitis or a lung 
disorder.  Further, determining the etiology of diabetes mellitus 
is not within the competency of a lay person.  Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Finally, a lay 
person's account of what a physician purportedly said, filtered 
as it is through a lay person's sensibilities, is not competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

That said, the Veteran is free to submit any medical showing that 
his diabetes mellitus is related to sinusitis or his lung 
disorder.  This includes having the Veteran personally contact 
Dr. Becker to secure a written statement which memorializes the 
assertions presented by the appellant in May 2009 concerning 
antibiotic use.  If the appellant submits such evidence, VA must 
consider such evidence and conduct any additional necessary 
development.

In June 2009, the RO received a compact disc read-only-memory 
(CD-ROM) from the Social Security Administration pertaining to 
the Veteran's claim for Social Security disability benefits.  It 
does not appear that the RO reviewed these records because not 
only did the RO fail to print out a paper copy of the records 
contained on that disc, but also because there is no mention of 
any specific Social Security Administration record in the 
February 2010 supplemental statement of the case.  The RO must 
print out a paper copy of all of the records on that disc, 
associate the copies with the claims file, and then review them 
to see if any further development is required.

In an August 2006 notice of disagreement, the appellant asked for 
a copy of all of his records.  In a May 2008 statement, the 
Veteran again requested a copy of his claims file.  It is unclear 
whether the RO complied with the Privacy Act request.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must print a complete copy of 
all of the records on the CD-ROM from the 
Social Security Administration and 
associate them with the claims file.  The 
AMC should then review these records. 

2.  The RO should advise the Veteran that 
he should contact Dr. Pamela Becker and 
secure a written statement that diabetes 
mellitus could have been caused by 
extensive use of antibiotic drugs.  Dr. 
Becker's statement should discuss the 
evidence considered in reaching this 
conclusion, and provide a complete written 
rationale for how the conclusion was 
reached.

3.  If the records from the Social Security 
Administration show evidence of a marked 
interference in employment from the 
sinusitis or frequent hospitalizations due 
to that disorder, or evidence that 
sinusitis symptoms present such an 
exceptional disability picture that the 
available schedular evaluation for that 
service-connected disability is inadequate, 
the Veteran should be afforded a VA 
examination by a physician to provide a 
detailed review of the appellant's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability due to sinusitis.  

3.  If the Social Security Administration 
records show a relationship between the 
diabetes mellitus and sinusitis or 
asthma/asthmatic bronchitis, or if 
additional evidence is received relating 
diabetes mellitus to sinusitis or asthma, 
to include asthmatic bronchitis, the AMC 
must conduct any additional development 
warranted in light of that evidence and the 
discussion above.  

4.  The AMC should contact the RO to 
determine whether the appellant has already 
been given a complete copy of his claims 
file.  If the AMC is unable to document 
that the Privacy Act request has been 
satisfied, the AMC must provide the Veteran 
a complete copy of his claims file.

5.  Thereafter, the AMC should the 
readjudicate the claims, with consideration 
of the Social Security Administration 
records.  If any benefit is not granted, 
the Veteran must be furnished with a 
supplemental statement of the case, with a 
copy to his representative, and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


